Citation Nr: 1600787	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-30 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the withholding and payment of agent fees to R. Lemley was proper.

(The issues of entitlement to an increased disability rating for a right ankle disability and a right foot disability, as well as for a TDIU, are the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that agent fees were payable to Mr. R. Lemley and that the amount of $1,675.47 was to be withheld from the Veteran's award of compensation in April 2014 for such payment.  The Veteran disagreed with this decision in June 2014 and perfected an appeal to the Board in September 2014.


FINDING OF FACT

1.  The VA Form 21-22a, Appointment of Individual as Claimant's Representative, along with a valid contractual fee agreement between the Veteran and Mr. Lemley (signed in April 2012) was received by the RO on May 30, 2012, more than 30 days after it was signed (contrary to requirements of 38 C.F.R. § 14.636(h)(4)).

2.  On May 25, 2012, prior to receipt of the VA Form 21-22a in favor of Mr. Lemley, the Veteran signed a new VA Form 21-22a appointing a different representative and thereby revoking Mr. Lemley's representation which was submitted, along with the fee agreement, on May 29, 2012

3.  Payment of an agent fee to Mr. Lemley is not consistent with the fee agreement he had with the Veteran.

4.  Although Mr. Lemley submitted a statement on May 30, 2012, that was taken as a Notice of Disagreement as to a September 2011 rating decision's denial of a compensable disability rating for the Veteran's service-connected right foot disability (status post right bunion repair), he did not perform any services for the Veteran for which a fee can be paid after that submission.  



CONCLUSION OF LAW

VA's withholding and payment of agent fees to R. Lemley was improper.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has disagreed with the withholding and payment of agent fees to Mr. Lemley arguing that he feels he was not helped at all by Mr. Lemley and that he was taken advantage of and misled.  As the Board finds that the agent fee withheld and paid to Mr. Lemley does not comply with the laws and regulations governing such payments nor is contemplated by their fee agreement, it need not address the Veteran's contentions of misrepresentation and unprofessionalism.

Under VA law, as relevant to this claim, agents and attorneys may charge claimants or appellants for representation provided that the agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, a Notice of Disagreement with respect to that decision has been filed on or after June 20, 2007, the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631, and has complied with the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(b).

With regard to the relevant history relating to the Veteran's representation, he initially appointed Veterans of Foreign Wars (VFW) as his representative in 1996.  In September 2009, he appointed an attorney, but reappointed the VFW in August 2010.  According to the VA 21-22a and fee agreement signed by the Veteran in favor of Mr. Lemley, the Veteran entered into an agreement for Mr. Lemley to represent him before VA on April 27, 2012.  Such representation was not restricted to any specific claim.  Mr. Lemley submitted the VA 21-22a and fee agreement to the RO on May 30, 2012.  However, prior to this submission, the Veteran signed a VA 21-22a on May 25, 2012, appointing a new attorney to represent him, which was submitted, along with the fee agreement, on May 29, 2012.  Thus, notice of this new representation was actually received prior to notice of Mr. Lemley's representation.  

Initially the Board finds that Mr. Lemley failed to comply with VA regulation that required he submit notice of his representation to the AOJ within 30 days of the date of execution of the agreement.  Mr. Lemley's representation was initiated no later than April 27, 2012, as demonstrated by his signature on the VA 21-22a; however, it was not received by the AOJ until May 30, 2012.  To meet the 30-day requirement, Mr. Lemley's notice of his representation should have been received no later than May 27th.  Although this alone may not be detrimental to Mr. Lemley's claim to agent fees, the Board finds that there was no Notice of Disagreement filed during Mr. Lemley's representation and, therefore, he was not entitled to any fee pursuant to the fee agreement he had with the Veteran.  Furthermore, even if the Notice of Disagreement filed by Mr. Lemley could be considered to be related to his representation, he did not perform any further services for the Veteran thereafter for which fees could be paid.    

The Board notes that, along with the VA 21-22a and fee agreement, Mr. Lemley submitted on the Veteran's behalf on May 30, 2012 a VA 21-4138 signed by the Veteran in which he stated he disagreed with VA's rating decision to deny an increased evaluation for his service-connected ankle condition as well as service connection for the aggravation of his bilateral foot condition.  The Board notes that, at the time this statement was received, service connection had already been granted in a September 2011 rating decision for status post right bunion repair surgery (right foot disability).  Consequently, the AOJ accepted this statement as a Notice of Disagreement as to the noncompensable disability rating awarded for this now service-connected disability.  

At the time of the Notice of Disagreement's submission, however, Mr. Lemley no longer represented the Veteran as his representation was revoked when the Veteran signed a new VA 21-22a and fee agreement in favor of a new attorney on May 25, 2012.  The Veteran's fee agreement with Mr. Lemley states:  "In the event I elect to revoke this agent's power of attorney at a time when there are no appeals pending in my claim, no fee can be awarded."  As the Veteran's Notice of Disagreement was not received until after May 25, 2012, when he revoked Mr. Lemley's representation, there was no appeal pending during Mr. Lemley's representation for an initial compensable disability rating for the service-connected right foot disability.  The appeal as to that issue was not initiated until the AOJ received the Notice of Disagreement on May 30, 2012.  Consequently, the Board finds that, according to his own fee agreement, Mr. Lemley is not entitled to an agent fee as a result of the April 2014 favorable decision awarding the Veteran a 10 percent disability rating for the service-connected right foot disability as no appeal as to that issue was pending at the time Mr. Lemley's representation was revoked.

Even if Mr. Lemley were somehow considered to be representing the Veteran at the time the Notice of Disagreement was filed, he would still not be entitled to an agent fee because he did not perform any services after the Notice of Disagreement was filed for which fees can be paid.  VA cannot pay fees for work performed before prior to the submission of a Notice of Disagreement.  38 U.S.C. § 5904(c)(1) , provides that, " except as [otherwise] provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of agents and attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case."  

The only work it appears Mr. Lemley performed was related to the preparation and submission of the Notice of Disagreement.  For any services that may have been provided after its submission (although none are apparent), a fee would not be payable because Mr. Lemley was not the Veteran's appointed representative at that time.  He has not submitted any evidence to show that he did any other work during the approximate one month of his representation the Veteran.  Consequently, the evidence fails to demonstrate that Mr. Lemley performed any degree of substantial work in furtherance of the Veteran's appeal for an initial compensable disability rating for his service-connected right foot disability during a period in which he was eligible to incur fees in representation of the Veteran before VA and he would not be eligible to incur fees for any work he performed after the submission of the Notice of Disagreement as he no longer represented the Veteran by then.

For the foregoing reasons, the Board finds that the withholding and payment of agent fees to Mr. Lemley was improper, and the Veteran's appeal is granted.



ORDER

The withholding and payment of agent fees to R. Lemley was improper.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


